Citation Nr: 0101972	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for coccidioidomycosis.

2. Entitlement to service connection for peripheral 
neuropathy.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1992.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  In July 1998, the Board 
remanded this claim to the RO 
for additional development.


REMAND

The veteran is seeking service connection for 
coccidioidomycosis, peripheral neuropathy, a low back 
disorder and a neck disorder.  He claims that he has had 
respiratory problems, numbness in his hands and feet, and 
pain in his neck and low back since his period of active 
service.  The veteran's representative has asserted that the 
veteran's claims should be remanded to the RO so that the RO 
may consider them under the Veteran's Claims Assistance Act 
of 2000.  The Board agrees and finds that additional 
development by the RO is necessary before the Board considers 
the veteran's claims on the merits. 

In June 1993, the RO denied the veteran's claims for service 
connection on the basis that they were not well grounded.  
During the pendency of this appeal, however, a statute was 
signed into law which eliminated the need for a claimant to 
submit a well-grounded claim and extended VA's duty to assist 
a claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  To date, the RO has not undertaken any additional 
development required by the Veterans Claims Assistance Act of 
2000.  

The newly passed legislation provides that, in the case of a 
claim for disability compensation, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  It also provides that VA's duty to 
assist includes providing the claimant a medical examination 
when the totality of the evidence establishes that the 
claimant has a current disability which may be associated 
with his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

In this case, the medical evidence of record establishes 
that, in service, the veteran complained of and/or was 
treated for coccidioidomycosis, tingling hands and feet, low 
back pain, and stiffness and tenderness of the neck.  It also 
establishes that the veteran has in postservice years 
complained of, or been treated for, respiratory problems, 
tingling in his hands and feet, low back pain and neck pain, 
and has been diagnosed with chronic allergic rhinitis, 
maxillary sinusitis, paresthesia in the ulnar distribution, 
possible stenosis of the lumbar spine, a possible herniated 
nucleus pulposus, diffuse myalgias and arthralgias, cervical 
radiculopathy, foraminal stenosis of the cervical spine, and 
degenerative joint disease of the cervical spine.  As the 
record stands, however, there is insufficient medical 
evidence to determine whether the veteran's current 
respiratory problems are related to the in-service 
coccidioidomycosis or whether his current neurological, low 
back and neck disorders are related to the in-service 
complaints. 

The Board finds that additional assistance to the veteran, 
including medical examinations and opinions, is required by 
the Veterans Claims Assistance Act of 2000, and this case 
will be remanded to the RO for that purpose. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for the disabilities 
at issue in this case and whose records 
have not yet been obtained.  After 
securing any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified.  If any records identified by 
the veteran are not obtained, the RO 
should comply with the notice provisions 
of the Veterans Claims Assistance Act of 
2000.

2. The RO should then arrange for the 
veteran to undergo VA examinations by 
appropriate specialists for the purpose 
of definitively determining whether the 
claimed disorders exist, and if so, 
whether they are related to the veteran's 
period of active service.  Prior to the 
examinations, the RO should provide the 
examiners with the veteran's claims file 
and a copy of this Remand for review.  
The examiners should review the claims 
file, including the service medical 
records, and conduct thorough 
examinations, including all indicated 
tests.  The examiners should determine 
whether the veteran currently has 
coccidioidomycosis or residuals of 
coccidioidomycosis, peripheral 
neuropathy, a low back disorder and/or a 
neck disorder.  For each disorder shown 
to exist, the examiner should offer an 
opinion whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the disorder is related to symptoms 
present during the veteran's period of 
active service.  The examiners should 
support their opinions with written 
rationales.  

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims.  If the RO denies any of the 
benefits sought, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence and argument in support of his claims; however, no 
action is required until he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




